Citation Nr: 1037528	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-02 619	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for 
service-connected duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis with emphysema.

3.  Entitlement to service connection for angioedema (claimed as 
swelling of the throat, tongue, and eyes).

4.  Entitlement to service connection for atherosclerosis 
(claimed as heart condition).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for anxiety and depression 
(claimed as nervous condition).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from 
February to April 1962, and in the U.S. Army from April to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2003 and May 2004 decisions rendered by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
 
In a March 2004 rating decision, the RO increased the rating for 
the service-connected duodenal ulcer to 10 percent, effective 
from September 2003.  

These matters were previously remanded by the Board in July 2008. 

In September 2009, the RO increased the rating for service-
connected duodenal ulcer to 20 percent, effective from November 
18, 2008.  

On September 17, 2010, the Board was notified by the RO that the 
Veteran died in April 2010.



FINDING OF FACT

On September 17, 2010, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in North Little Rock, 
Arkansas, that the appellant died in April 2010.  A copy of the 
Certificate of Death has been associated with the appellant's 
claims folder.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


